OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                     AUSTIN


                                                                     i
                                                                       i
     .                                                              .=.s-




         ~onorabls Gee . ii.~ Oheppard
         coz@roller   of fublio Aocounts
         Austin, Taxis
              -




                                    up011 the dsath of a Con-
                                     that ruch pensioner had
                                     of hsr gonsio~~ ~arranie
              and hhd h&J. then,    aocw.ulatinCf som $bOO.OO
              worth.
1.
                   uAr0 tb se w3rrnnCs n subjcot of inhcri-
              tanca f os the benefit OS this Uaceusod pcn-
              6ioncr?"


                     Th0 ansivor to’ your first quastlon   concernlag the
         losuing   of R duplicate   warmnt to the heirs    OS the .ripceesod
snorPble    Coo    l   a. tiheppard, Page 2


;,np~cner is Controlled by our Opinioo                       Xo.   O-2161,:i%1lt?h
~AAA~,
        Ln part, a0 followe:
            “Your third            question     reads a8 follows:
                 WI(3)   IS the payee of a Confed-
           erate Pension Xarrsnt which has been
           voided by linitstion    requests a du-
           pliCRtc warrunt to be issued,     is it
           modatory    on the Ztzte Cozqtrollor    and
           StGte        ‘IXeasUrer       to   iS&Us   SUCh    dU?fi-
           CutC,        provided       the    necos~ary      require-
           mnts for           iz,:nuing du2l.icetc        mrrmta
           are iwtp

             “In answer to yo*ur third question ooncarn-
    a;, whether or not it is madatory on the $tnte
    coz?troU.er        to issue duplicate       warrants on such
    uerranis      which have been barred because they
    kerc EOt prusontcd witNo the tvio yam period,
    y2.z attention        is called to :,rticlo       4366, Vzr-
    wfi'8     iimotfited   .'l.ril Statutes,     which reads as
    ~vLionn :                                .’
                     -1I ;;1.t . 4505.    The Comptroller,     *
           when oatlafied            thLlt any original
           vmrrmt drswn u_oon t& State Treasurer
           hi.8 been loot or destroyed,              or when
           tiny oertificate           01' other evidence    of
           indebtedness           ap?rovad by the auditing
           bosrd or the iJt;ite ,tis been lost,             is
           authorized           to issue a dqlicato      v;sr-
           rtir?t In lieu of t& ori@nil               wurrsnt
           OX a du>lioate            or r, copy of such cer-
           tiriosts,           or other evidence of indebtcd-
           ncss in lieu           OS such original;     but no
           such duplieatwvmrrant,               or other evidence
           Of indebtedness,             shall issue until the
           W,llicmt           hcs riled wit!1 the Conptrollcr
           his affidavit,            atsting that he is the
           true ovzer or such instrument, end that
           the SRZX is in ruot lost or dcstroyod,
                   oil311 ol~o Sil.c vjith the Co?~gCrOllOr
           E       to ;it In double the mount OS the
                   *’
           ci2l.n TiiCh t:qo or jlora Good and sUS-
           Siciant         sureties,     payable to the GOVCl'-
           nor, to be npproved by the ComptrolLer,
           md Conditioned              thnt tha agplicnnt vii11
    knorjblt     Gbo. H. Sheppard,        Page 3

         .
                 hold the State hamloss         and return
                 to the Goj.nptrollor,      u3on demnd being
l
                 aode t huref or, such duplicates       or
                 Co >lb E+, or the mount of money nxned
                 therein,    together with all costs that
                Sny aoorw agafnst the State on col-
                lectlng sam.         A.fter tho itlsuanoo of
                 @aid duplicate      or copy if tho Coaptrcl-
                lar should ascortafn         thnt the saze was
                fl?,,roporly Lxx.ted, or ,thnt the aypll-
                Cant or party to ~~ho.21      the 5s.w uas is-
                sued w’~isnot the owner thmeof,          he
                shull at once desanl the return of
                suid duplfcute       or copy if unpaid, or
                the cmow~t paid oats by the State, if
                60 pald; end, upon f~tilurs        of ths party
                to return swe or the axou~t 0.7 money
                Onlled for,      salt shall bo Instituted
                up011 sali5 bmd- i’n Travis County. *

              “It is our ogdnion that it is xmdatory                 on
         the Gtuts Coaotroller  and stata Tre;surar to               Is-


         SUC!la warrunt, even th&h      barred br;ccluse of l?Ct
         having bee:1 presented wlthin cho tvi0   year pEtriO&,
         mjrg be present&   to ths Lc&slature   who mul.d have
         the authority to order the mm p-2id.”        (Unberaoor-
         ins OUXU)

                ft. ohoula    be pointed    oit    as atate     in the   above
quoted opinj.0~ “if the csnditions    psovidsd in Artix0.e 4365
hnvc barn c02pplied ;sJithtl, it is mudstory   al the co2ptroZler
to    JESUS    o. dugllc&tc   yiarrant.     ZOW~V~F,    these    coditiou6       aust
bb follo~4    very e1ose1.y.    The mera affidavit    of one olaiming
to bo ttb true o-,vRar, woo.la not in itself,      be sui’ricient.
Article 4365, ss~ra, ia coucj.ss language, places a duty upon
the Colqtroller    co first   satisfy  hinwl.f that th3 wcrrclat i%
questfOR h:\s beea.lost     or destroyed.    The Grnot kUlgUAga Of
the -tioh     i:, aa ~O~OV~S:
,+.g

                 ,
       j .
                                                                                                      4114

                     mnorabl8    Gee. E. Sheppard,      Pnge 4                                               1
                                 Under tho facts as s&ted in this question where
                     8 period of seven yenrs has elapsed,        oinoe the warrant8
                     ve*e last aotually    known of      a nu:%bar of natural possibil-
                     iticzs arise.   Th9 warrants in question mlight hirv8 been
                     assigned, they could have been given as seourity fey             e
                     d9bt, Or diSSOSCd Of in any one Of sePera1 Ways. !?hs re-
             .       puired uffidavit    ohould of cour3c include all mttsrs          that
                     &ght throw light on th9 lost warrants,           Eiozever, ~the stat-
                     tms leave broad discretion         in the hands of the Cornptrollsr
                     and also oomaads him independently         to satisfy   bitiself as
                     to the exact status of the warrent in question,            it ri0ula
                     be Within -his power to rofrrse to issue a duplicate         warrant
                     notsithstacding    tha filing    of -the bond and the affidavit,
                     if he was not satisfied       that the warrants in qu99tion were
                     not assigned,   pledged, or disposed of in BOLWproper and
                     regular macner.
                               In mcwer to your second question,   w5 3b0uia first
                     deternlne tho type of instrument and nature of such a warrant,
                     In Taxaa Ztxisprudonce,  Volume 11, p. 605, Sactio?l 118, we
                     find warrant doscribed  in this manner:
                               Chile rrarru?lts are, in the ordinary form
                          of commercial p&per, they do not povseos the
                          quality of such paper, they are not negotiable
                          instrumuts   * * *.I*

                     IIo~~::Bvcr,
                               warrants z.ay be aosiSn9d and the assignee has ever
                     right of the original     payee.     See Speer V, Stute, 55 S.W. 9 24)
                     95, 123 T'ox. Cr. sop,   185;    City  of Bclton V. iIarri8 TLYl3t
                     Wings,     275 S. Y;. 014, affirnad     ES5 S. Vi. lG4.
                                It is a vi911 sottlod rule that a warrant is evidence
                     of an obligation  oa the past of the State or one of its divi-
                     sions to pay n certain ~~'11of macy.        Obligntious  cf this
                     nmm    arc troatod as p9rnonal property nhd are the subject
                     of inhoritancs~.  !'~arrants, by th8i.r nature, Piould   be Chius-
                     ifiod v;ith ot!mr non-negotiable    obligations    due the estate
                     Of the decoaced.        ,I
                                You are theretors              respectfully     advised t&hat under
                     the facts as you state thez, and provided tkt                     the statute
                     in quo&ion is clomly                folkmod,    the Coiaptroller is author-
                     ized to issue duplicate               Confederate    p9n;lon Warrants; and in
   i                 ahswor to youx second question,                that Confederate pencion war-
                     rvnts are the suhjcct of inhoritcnco                  for tho beucfit   of the
                     dccoased ~nnior,ar (s estate.
                                          .r--\
                                    . . .. . _..:.\. ..
                                   6 :;,,;..'-'i        So               Yours very truly